Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Kenneth Shurtz on August 8th, 2022.
The application has been amended as follows:

	In the claims:

	In Claim 1, Line Number 17, please insert the phrase, “wherein both the outer periphery and the central raised region define the top surface of the raised portion which contacts the planar face of the one or more thermoelectric elements, and wherein the one or more supports contact the planar face of the one or more thermoelectric elements facing the void”, after the phrase, “the void region” and before the period.

	In Claim 18, please delete this claim in its entirety and replace with the following:
	“A heat pump comprising: 
one or more thermoelectric devices having one or more thermoelectric elements defining a planar face; and 
a heat sink comprising: 
a slab of thermally conductive material having a raised portion with a top surface thermally coupled with the planar face, wherein the raised portion of the slab includes: 
an outer periphery and a central raised region defined in a shape corresponding to an uneven temperature distribution of the planar face, 
and 
a void region between the outer periphery and the central raised region, wherein the void region substantially surrounds and is substantially contiguous about the central raised region; and 
one or more supports of a material having a lower thermal conductivity than the slab, wherein the one or more supports are disposed within the void region so as to support the one or more thermoelectric elements facing the void region, wherein the periphery of the raised portion is a rectangular shape and the central raised region is generally oval or circular in shape, wherein the one or more supports comprise at least four supports disposed within the void region along the four inside corners of the rectangular periphery.”

	Please cancel claim 32.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have both the outer periphery and the central raised region define the top surface of the raised portion which contacts the planar face of the one or more thermoelectric elements, and wherein the one or more supports contact the planar face of the one or more thermoelectric elements facing the void
Although Banerji et al. (US 2008/0314557 A1) teaches a heat pump (Figure 1-5) comprising:
one or more thermoelectric devices having one or more thermoelectric elements defining a planar face (Figure 2b, #24 & Paragraph 0022); and a heat sink comprising:
a slab of thermally conductive material having a raised portion (Figure 1-2, #12/21) with a top surface thermally coupled with the planar face (Figure 2B, #22 & #25 – Paragraph 0022), wherein the raise portion of the slab includes:
an outer periphery (Figure 1A, #12) and a central region defined in a shape corresponding to an uneven temperature distribution of the planar face (Figure 1A-C, #16), and
a void region between the outer periphery and the central raised region wherein the void region substantially surrounds and is substantially contiguous about the central raised region (Figure 1A-C, #15 & Paragraph 0021).

A skilled artisan would not have had a reason for the above stated limitations, therefore the heat pump as claimed in claim(s) 1-13, 16-17 and 21-23 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 18, a skilled artisan would not have found it obvious to have the periphery of the raised portion is a rectangular shape and the central raised region is generally oval or circular in shape, wherein the one or more supports comprise at least four supports disposed within the void region along the four inside corners of the rectangular periphery
Although Banerji et al. (US 2008/0314557 A1) teaches a heat pump (Figure 1-5) comprising:
one or more thermoelectric devices having one or more thermoelectric elements defining a planar face (Figure 2b, #24 & Paragraph 0022); and a heat sink comprising:
a slab of thermally conductive material having a raised portion (Figure 1-2, #12/21) with a top surface thermally coupled with the planar face (Figure 2B, #22 & #25 – Paragraph 0022), wherein the raise portion of the slab includes:
an outer periphery (Figure 1A, #12) and a central region defined in a shape corresponding to an uneven temperature distribution of the planar face (Figure 1A-C, #16), and
a void region between the outer periphery and the central raised region wherein the void region substantially surrounds and is substantially contiguous about the central raised region (Figure 1A-C, #15 & Paragraph 0021).

A skilled artisan would not have had a reason for the above stated limitations, therefore the heat pump as claimed in claim(s) 18-20 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726